Opinion by
Mollison, J.
It was stipulated that the two classes of merchandise are the same in all material respects as those involved in Calif-Asia Co., Ltd. v. *343United States (39 C. C. P. A. 133, C. A. D. 475). In accordance with stipulation of counsel and following the cited decision, the claim made in protest 199262-K for duty at 40 percent ad valorem under paragraph 412 as to the merchandise entered for consumption prior to January 1, 1948, was sustained; the items marked “A” in said protest 199262-K and in the remaining protests were held dutiable at 20 percent under paragraph 412, as modified by the General Agreement on Tariffs and Trade (T. D. 51802); and the items marked “B” were held dutiable at 12)4 percent under said paragraph, as modified by said T. D. 51802.